United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Lesenco et al.			:
Application No. 14/961,317			:		Decision on Petitions
Filing Date: December 7, 2015		:				
Attorney Docket No. dlescenco.epf		:
	

This is a decision on the renewed petition under 37 C.F.R. § 1.137(a) filed May 11, 2022.

The petition is dismissed.

Any renewed petition must be filed within TWO (2) MONTHS of   the issue date of the instant decision.  The petition fee was previously paid on June 11, 2021.  Therefore, the renewed petition does not need to include a petition fee.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C.     § 704. 

As a preliminary matter, the Office notes the current claims of record consist of Claims 16-31 set forth in an amendment filed November 26, 2018.  The amendment cancels Claims 1-15.

On September 13, 2019, the Office issued a final Office action setting a shortened statutory period for reply of three (3) months.  

A reply to the Office action was timely filed on December 14, 2019.  The reply includes an amendment and a Notice of Appeal.  

An advisory action was issued in response to the amendment on December 23, 2019.  

37 C.F.R. § 41.37(a) states, “Appellant must file a brief under this section within two months from the date of filing the notice of appeal under § 41.31.”  The two-month time period can be extended by up to five months pursuant to 37 C.F.R. § 1.136(a).

An extension of time was not obtained, and an Appeal Brief was not timely filed.  As a result, the appeal was dismissed.  See 37 C.F.R. § 41.37(b).  As no claim was allowed, the application became abandoned on February 15, 2020.  See MPEP § 1215.04.

The Office issued a Notice of Abandonment on August 11, 2020.  

A petition under 37 C.F.R. § 1.137(a) was filed on July 15, 2021.  The Office issued a decision dismissing the petition on December 8, 2021.  The decision indicates the petition cannot be granted because it fails to include a proper reply to the final Office action.  

A renewed petition was filed on January 10, 2022.  The Office issued a decision dismissing the petition on March 18, 2022.  The decision indicates the petition cannot be granted because it fails to include a proper reply to the final Office action.  The decision states,

Any renewed petition filed in response to this decision must be signed by both applicants and must include a proper reply to the final Office action.  Specifically, any renewed petition must include one of the following:

		(1)	Appeal Brief,
(2)	Request for Continued Examination + RCE fee ($500 for a micro entity), or 
(3)	An amendment, which complies with 37 C.F.R. § 1.121 and prima facie places the application in condition for allowance. 

The instant second renewed petition was filed on May 11, 2022.

The second renewed petition states, “The applicants believe that the present Appeal Brief will put our application No. 14/961,317 in condition for allowance.  However, the petition is not accompanied by an Appeal Brief.   Information regarding filing an Appeal Brief can be found at: https://www.uspto.gov/patents/patent-trial-and-appeal-board/resources/preparing-ex-parte-appeal-brief.

The petition includes a specification and claims.  However, the petition is not accompanied by an amendment requesting changes to the specification or claims.  A party may not make changes to the specification or claims by simply filing a clean copy of the desired specification or claims.  If one wishes to specification, one must comply with 37 C.F.R. § 1.121.  If one wishes to make changes to the claims, one must comply with 37 C.F.R. § 1.121(c).  The claims list Claims 1-12 even though Claims 1-12 were canceled, and the claims fails to list Claims 13-15 with an indication the claims were canceled, and fails to list Claims 16-31.  The papers filed with the petition fail to identify the desired changes or explain how the changes overcome the outstanding rejections.  

Since the second renewed petition does not include a proper reply to the final Office action, the petition is dismissed.

Any renewed petition filed in response to this decision must include one of the following:

	(1)	A proper Appeal Brief, or
(2)	A Request for Continued Examination + RCE fee ($500 for a micro entity).

If a RCE is filed, the RCE should include a proper amendment in compliance with 37 C.F.R. 
§ 1.121.  For each rejection in the final Office action, the RCE should include an assertion that the rejection is improper with an explanation for why applicants believe it is improper and/or an assertion that the changes made to the claims overcome the rejection with an explanation for why applicants believe the changes overcome the rejection.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions




    
        
            
    

    
        1 Document Code “PET.OP”, which has a document description of “Petition to review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.